ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-422,- concluding that JOHN D. LYNCH of UNION CITY, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit client to make informed decision regarding representation) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board further having concluded that respondent should be required to practice law under the supervision of a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that JOHN D. LYNCH is hereby reprimanded; and it is further
ORDERED that respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.